Lumpkin, P. J.
This case was submitted to the trial judge for decision without a jury. The bill of exceptions recites that “ he rendered a decision against plaintiff,” and that “to said judgment and decision plaintiff in error herein excepts and now assigns the same as error.” Save as above indicated, there was no attempt to assign error. It follows that the writ-of error must be dismissed for want of a specific assignment of error. See Collins v. Carr, ante, 867, and cases cited.

Writ of error dismissed.


All the Justices concurring.